Citation Nr: 1122921	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial compensable evaluation for bilateral ocular hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served with the United States Air Force from January 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

The service connection claim for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal pertaining to the claim of entitlement to an initial compensable evaluation for bilateral ocular hypertension.

2.  Post-service private and VA audiological findings of record fail to establish that the Veteran has demonstrated that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater in either ear, that auditory thresholds for at least three of the frequencies are 26 decibels or more, or that speech recognition is less than 94 percent.

3.  The Veteran's hearing acuity does not meet the threshold requirements for a disability due to impaired hearing for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement for an initial compensable evaluation for bilateral ocular hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  Bilateral hearing loss was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a rating action issued in September 2007, the RO granted service connection for bilateral ocular hypertension, for which an initial compensable evaluation was assigned effective from November 2006.  A timely Notice of Disagreement with the initial rating assigned was filed in December 2007 and a Statement of the Case was issued in September 2008.  A timely substantive appeal was filed in November 2008, giving the claim appellate status.  

In a rating action issued in June 2009, an initial rating of 10 percent was granted for bilateral ocular hypertension, effective from November 2006.  In a signed statement provided in October 2009, the Veteran indicated that he was satisfied with the grant of an initial 10 percent evaluation for bilateral ocular hypertension, and did not wish to further pursue the matter on appeal.  As this claim has been withdrawn, no allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for bilateral hearing loss in a letter dated in December 2006 wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the December 2006 letter.  Subsequent adjudication of the claim on appeal was undertaken in a September 2007 rating decision; in a Statement of the Case (SOC) issued in September 2008; and in a Supplemental SOC issued in June 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained.  The file includes a formal finding of the unavailability of records from the Social Security Administration (SSA), based on information provided by SSA in January 2008 to the effect that the Veteran had not filed for disability benefits.

The Veteran was afforded a VA examination in March 2007 in conjunction with the service connection claim for bilateral hearing loss.  In a statement provided in December 2007, the Veteran indicated that the VA examiner had not provided a medical opinion because normal hearing acuity had been shown bilaterally.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The March 2007 VA examination was conducted in accordance with the aforementioned regulatory requirements and accordingly, it is found to be adequate.  That examination reflected that the Veteran does not have bilateral hearing loss which meets the threshold requirements of 38 C.F.R. § 3.385, governing disability due to impaired hearing.

There is no duty on the part of VA to provide any additional assistance such as requesting another medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disability in question, and further substantiating evidence suggestive of a linkage between his active service and the currently claimed disability.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain any indication that the threshold requirements for a hearing disability under 38 C.F.R. § 3.385 were met at any time post-service.  Given this fact, no reasonable possibility exists that further assistance would aid in substantiating the claim and there is no duty to provide another examination or to obtain a medical opinion.  38 U.S.C.A § 5103A(a)(2) and (d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In November 2006, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  He stated that during service, the operation of jet aircraft for over 4,000 hours and the activities in and around flight lines had impacted his hearing.  He explained that he did not hear as well as he used to and often heard ringing or a high-pitched sound.  

The Veteran's DD 214 Form reflects service with the United States Air Force with several MOS assignments including; air operations officer; pilot strategic bomber; and scientific analyst.  The DD 214 Form also reflects that the Veteran received a Distinguished Flying Cross, among numerous other awards, decorations and citations.  

The STRs include examination reports of November 1984 and October 1985 which revealed that the Veteran's hearing acuity was entirely normal bilaterally, with no thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies above 10 decibels.  

In support of the claim, the Veteran submitted a private audiology report dated in November 2006.  The Veteran had complaints of hearing loss and high-pitched tinnitus bilaterally.  A history of noise exposure from aircraft and on the flight line without adequate hearing protection was recorded in conjunction with the Veteran's military service as a pilot for 20 years.  It was also noted that acoustic trauma due to training and weaponry fire was sustained during military service.  Although the results of the audiological evaluation performed at that time were not numerically recorded, the most liberal interpretation of the findings reflects pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
20
LEFT
20
15
10
10
15

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 19 in the right ear and 12.50 in the left ear.  Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Mild high frequency sensorineural hearing loss, bilaterally, was diagnosed, and good word recognition in both ears was noted.  The audiologist opined that hearing loss and tinnitus were at least as likely as not caused by excessive noise exposure during military service.  

A VA audiological examination was conducted in March 2007, at which time the Veteran complained of bilateral hearing loss and tinnitus.  A history of acoustic trauma related to the Veteran's duty as a pilot in service was recorded.  Audiological testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
20
LEFT
15
5
5
5
15

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 15 in the right ear and 7.5 in the left ear.  Maryland CNC  testing revealed speech recognition ability of 100 percent in both ears.  The examiner indicated that pure tone testing revealed normal hearing bilaterally with excellent word recognition, and explained that since normal hearing was shown, no medical opinion was necessary.  

In August 2007, an addendum was added to the March 2007 VA audiological examination.  The examiner explained that as the Veteran's hearing was within normal limits bilaterally (when evaluated in March 2007), there was no objective evidence of hearing loss pattern consistent with acoustic trauma.  The audiologist opined that therefore, it was less likely than not that the Veteran's reported tinnitus was caused by military acoustic trauma.  It was further noted that beyond this statement, it would be with resort to mere speculation to provide an opinion as to the etiology of the Veteran's reported tinnitus.  

In a rating decision issued in September 2007, service connection was denied for bilateral hearing loss.  Service connection for tinnitus was granted in a September 2008 rating decision, related to acoustic trauma sustained during service.

The Veteran provided testimony at a Travel Board hearing held in August 2010.  He indicated that he had 20 years of military service, during which time he was a pilot, actively flying airplanes for 12 to 13 years.  He reported sustaining acoustic trauma from aircraft, the flight-line, and from weaponry, and indicated that he sustained essentially no post-service acoustic trauma.  

Analysis

The Veteran maintains that service connection is warranted for hearing loss sustained as a result of acoustic trauma during his 20-year military career with the Air Force, during which time he served as a pilot.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran's DD-214 confirms the Veteran is in receipt of, among many other awards and decorations, a Distinguished Flying Cross, indicative of combat service.  In light of the Veteran's receipt of a Distinguished Flying Cross, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Here, the provisions of section 1154(b) are applicable as to the material issue of service incurrence of acoustic trauma and that is established in this case.  However, even having established that the Veteran sustained acoustic trauma in service, the Board points out that acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  

As discussed above, service connection for impaired hearing is subject to the threshold requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA purposes.  In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385.  In fact, there has been no indication of hearing impairment which meets the threshold levels for impairment as discussed in 38 C.F.R. § 3.385 shown since the Veteran's discharge from service in 1986.  

Post-service, the Veteran's hearing acuity has been evaluated by both a private audiologist (November 2006) and by a VA (March 2007).  At neither time were the threshold requirements of 38 C.F.R. § 3.385 met.  Specifically, at neither of those times was at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent, in either ear.  Hence, even though mild hearing loss was etiologically linked to service as shown in the November 2006 audiological report, since the Veteran did not at that time or at any time in or post service demonstrate a level of hearing loss in either ear that is disabling as defined under 38 C.F.R. § 3.385; service connection cannot be established for bilateral hearing loss.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no question that bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 has not be shown at any time in or post service.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A.§§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability). 

Here, while it has been established that the Veteran sustained in-service acoustic trauma, since the clinical evidence shows that the Veteran does not currently have a hearing loss disability, as defined by the applicable regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences impaired hearing acuity and sustained acoustic trauma in service, both of which are considered credible accounts.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007); (the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing hearing loss during service).  Indeed, the Board does not doubt that the Veteran does suffer from some mild reduction in hearing acuity as a result of his military service, as was noted in the November 2006 private audiological report.  However, the objective audiometric evaluation results are entitled to the most probative weight in determining whether a current hearing disability exists in accordance with VA standards.  Such a determination is made by a virtue of a showing of hearing deficit meeting the threshold criteria set forth in 38 C.F.R. § 3.385.  In this case, the numeric designations shown on audiometric and speech recognition testing conducted in November 2006 and March 2007 do not indicate that the Veteran's hearing acuity is severe enough to constitute a disability for VA compensation purposes. 

Significantly, the Veteran has not provided any persuasive statements, testimony or evidence establishing or even suggesting that either the private or VA examination findings were in any way inaccurate or that his hearing impairment has become worse since those examinations.

As the preponderance of the evidence is against the service connection claim for bilateral hearing loss, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal concerning the claim of entitlement for an initial compensable evaluation for bilateral ocular hypertension is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

Additional development is required with respect to the service connection claim for hemorrhoids.

The Veteran maintains that he suffered from dysentery during service (June 1969) resulting in the currently claimed hemorrhoids.  He reports that he has suffered from chronic periodic hemorrhoids since that time, and requests that his combat status be taken into account in conjunction with consideration of his claim.  The Board notes that the Veteran's DD-214 confirms that the Veteran is in receipt of, among many other awards and decorations, a Distinguished Flying Cross, indicative of combat service and that as such, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable to this claim.

A brief review of the evidence reflects that the Veteran was treated for diarrhea in June 1969, for which Ampicillin was prescribed.  Private medical evidence dated in November 2005 reflects that Grade II internal hemorrhoids were diagnosed.  The Veteran provided hearing testimony in 2010 to the effect that hemorrhoids were not diagnosed in service, but had been problematic since that time.  

The Board points out that VA examination has not yet been furnished with respect to the service connection claim for hemorrhoids, but is warranted in this case.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with an event or injury in-service for purposes of a VA examination).

In addition, the Veteran will be given an opportunity to provide any additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for hemorrhoids.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  Any outstanding VA records pertinent to the claim on appeal should be obtained and associated with the claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's claimed hemorrhoids.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A.  The examiner shall provide a diagnosis addressing whether the Veteran has hemorrhoids (even if not actually manifested at the time of the examination).

B.  To the extent that a diagnosis of hemorrhoids is made, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was: (1) incurred during or as a result of service - to include as a result of dysentery treated therein; (2) or has been chronically and continually symptomatic since service (even if periodic).

The basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  After the requested development has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for correction.  Then readjudicate the Veteran's service connection claim for hemorrhoids, with application of all appropriate laws and regulations - including the provisions of 38 U.S.C.A. § 1154(b) in light of the Veteran's combat status, and consideration of any additional information/evidence obtained.

4.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


